Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 4, 5, 7 and 8 recite the limitation "the photoelectric conversion region" in line 1, line 1, lines 2-3 and line 2 respectively. There is insufficient antecedent basis for this limitation in the claim.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are rejected specifically in view of the limitation “placing a photoelectric conversion element in the trench…”. As best understood from the specification of the application, it would be clear to a person having ordinary skills in the art how the photoelectric conversion element will fit into the trench. 
According to the specifications of the present application, it is a photoelectric conversion region formed from a photoelectric conversion element that is formed inside the trench. 
Based on the antecedent issues of claims 4-5 and 7-8, a person having ordinary skills in the art will assume that the limitation “the photoelectric conversion element” in claim 1 would should be “the photoelectric conversion region”.
For examination purpose, the limitation “placing a photoelectric conversion element in the trench…” will be interpreted as “placing a photoelectric conversion region of a photoelectric conversion element in the trench …”
It should be noted that no prior art was found to teach the Examiner’s interpretation of the claimed limitation, however, the allowability of the application cannot be decided because of the rejection of claims 1-8 under 35 U.S.C. 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819